NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued April 10, 2019 
                                 Decided April 19, 2019 
                                              
                                          Before 
 
                      WILLIAM J. BAUER, Circuit Judge 
                       
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 18‐2940 
 
EDWIN ALEXANDER DURINI‐                    
GARCIA,                                   Petition for Review of a  
      Petitioner,                         Decision by the Board of  
                                          Immigration Appeals 
      v.                                   
                                          No. A097‐309‐758 
WILLIAM P. BARR, Attorney General of       
the United States,                         
      Respondent. 
                                  O R D E R 

       Edwin Durini‐Garcia was apprehended by border agents on May 29, 2003, at the 
age of 16 after entering the United States illegally with his mother, and was personally 
served with a Notice to Appear on that day charging him with removability as an alien 
present in the United States without being admitted or paroled. He did not appear 
before an immigration judge at that designated appearance date, and the immigration 
judge ordered him removed in absentia.  

      More than fourteen years later, on November 22, 2017, he filed a motion to 
reopen and rescind his in absentia removal order. He claims that he first learned that he 
had been removed in absentia on November 2 after being advised by family members 
No. 18‐2940                                                                        Page 2 
 
that immigration officials were looking for him, although the Department of Homeland 
Security (DHS) indicated that he filed that motion only after he was charged with 
aggravated assault on October 25, 2017. In his motion to reopen, he argued that he 
never received notice of his removal hearing, that his mother did not inform him of his 
hearing and took no action regarding his immigration status, and that his failure to 
appear at the removal hearing was not willful.  

       The immigration judge noted that a removal order in absentia may be rescinded if 
the respondent, through a timely motion to reopen, proves that his failure to appear 
resulted from a lack of proper notice or from exceptional circumstances. The 
immigration judge held that the record clearly established that Durini‐Garcia was 
personally served with the Notice to Appear, which stated the hearing date and 
location, advised him of the requirement to maintain a current address with the 
immigration court, and informed him of the consequences for failing to appear at the 
removal hearing. Durini‐Garcia did not claim that he was not served, but instead 
argued that he was a minor incapable of understanding it and that his mother failed to 
ensure that he complied with the law. The immigration judge stated that his argument 
was misplaced, however, because the regulations require service on an adult residing 
with the minor only where the minor is under 14 years of age. Because Durini‐Garcia 
was 16 years of age at the time of service, the judge held that there was no issue with 
notice and service in this case.  

        The judge then turned to Durini‐Garcia’s alternative argument that exceptional 
circumstances caused his failure to appear because his mother took no action to bring 
him to court and as a minor he had no control over his failure to appear. The 
immigration judge held that “even accepting as true that his mother caused his absence 
for the hearing, the respondent did not file his motion to reopen within the 180 day 
period provided for seeking reopening of an in absentia order based on ‘exceptional 
circumstances’ … [n]or did the respondent demonstrate that he acted with due 
diligence in seeking reopening during the 14 years that transpired since his arrest at the 
border.” IJ Decision at 3. The judge proceeded to discuss facts that called into question 
the sincerity of Durini‐Garcia’s claim that he was unaware of his immigration status, 
and concluded that he did not pursue reopening with due diligence and therefore the 
180‐day period for seeking reopening based on exceptional circumstances was not 
tolled.  In addition, the judge held that the motion also was denied because he failed to 
adequately support his motion with probative and reliable evidence. Finally, the judge 
declined to exercise discretion to reopen the proceedings sua sponte. 
No. 18‐2940                                                                        Page 3 
 
       The Board of Immigration Appeals (the “Board”) affirmed without opinion, thus 
rendering the immigration judge’s decision the final agency determination. See 8 C.F.R. 
§ 1003.1(e)(4). On appeal to this court, Durini‐Garcia argues that: the immigration judge 
used the wrong evidentiary standard of “clear and convincing” rather than “clear, 
convincing and unequivocal”; the charging document indicated it was issued by the 
Immigration and Naturalization Service but the authority to issue a Notice to Appear 
was transferred to DHS; the decision ordering him removed was sent to the wrong 
address; the judge erred in denying the motion to rescind because he was only 16 at the 
time of his apprehension and did not understand the full import of failing to appear; 
that exceptional circumstances existed because he was 16 at the time and his mother 
took him to California; and that he was deprived of a fundamentally fair hearing in 
violation of the due process clause. 

        The problem with Durini‐Garcia’s appeal is that nearly all of the arguments he 
seeks to assert in this appeal were not raised in his appeal to the Board. We have 
repeatedly held that “[t]he duty to exhaust includes the obligation to first present to the 
[Board] any argument against the removal order as to which the Board is empowered to 
grant the alien meaningful relief.“ Perez‐Fuentes v. Lynch, 842 F.3d 506, 511 (7th Cir. 
2016), quoting  Ghaffar v. Mukasey, 551 F.3d 651, 655 (7th Cir. 2008). The failure to 
exhaust may sometimes be overlooked, such as where the petitioner raises a 
constitutional challenge, because the final say on constitutional matters rests with the 
courts rather than the Board; nevertheless, we have held that the failure to exhaust will 
not be excused “where the alien is making a due process claim based on a procedural 
failing that the Board could have remedied, thereby obviating the constitutional claim.” 
Ghaffar, 551 F.3d at 655; Perez‐Fuentes, 842 F.3d at 511. 

        In his appeal to the Board, Durini‐Garcia argued only that he had established 
exceptional circumstances justifying rescission of the in absentia order because he was a 
minor and dependent upon his mother who relocated him to another state while his 
removal proceedings were pending. The immigration judge, however, “accepted as 
true” that his mother caused his absence for the hearing but held that he failed to 
demonstrate that he acted with due diligence in seeking reopening during the 14 years 
that transpired since his arrest at the border. Durini‐Garcia did not challenge that 
determination before the Board, nor did he bring the other challenges that he seeks to 
raise in this appeal. The only issues preserved before the Board are the exceptional 
circumstances issue which was not the basis for the immigration judge’s adverse 
opinion, and cursory challenges based on due process and the Board’s streamlined 
No. 18‐2940                                                                      Page 4 
 
decision. Durini‐Garcia has not preserved any other argument that could call into 
question the decision of the immigration judge as affirmed by the Board. 

       The only constitutional challenge raised by Durini‐Garcia is an argument that he 
was denied his right to an impartial hearing. He raises no claim that the immigration 
judge was biased, however, instead arguing that he was denied his right to a 
meaningful opportunity to be heard as to his deportation by the denial of the motion to 
rescind the 2003 in absentia order. That argument is meritless. The only due process 
right at issue here is his right to a fair hearing as to the motion to rescind the in absentia 
order, and he does not claim that the hearing on that motion violated due process.   

        In a cursory manner, Durini‐Garcia also asserts that the Board erred in 
dismissing the appeal without opinion, arguing that the Board is required to show that 
it reviewed the record and considered the issues. That argument is set forth only in the 
Summary of Argument section and never developed in the Argument section, but even 
if we were to consider it raised, it is without merit because we have held that the 
streamlined review process is constitutional and Durini‐Garcia points to no violation of 
the applicable streamlining procedures. See Ward v. Holder, 632 F.3d 395, 398 (7th Cir. 
2011) 8 C.F.R. § 1003.1(e)(4).  

        Finally, Durini‐Garcia notes that he has filed a motion for reconsideration and a 
motion to reopen with the Board including an application for asylum, and suggests that 
in the interest of judicial economy we should hold this proceeding in abeyance until the 
Board has ruled on those motions. Given that we are not engaged in an analysis of the 
underlying issues in this case because they were not preserved or were not dispositive 
to the immigration judge below, there is no benefit to judicial economy in holding these 
proceedings in abeyance. There is no reason to believe that there will be any overlap 
between this decision and any appeal from those motions. 

       Accordingly, the petition for review is denied.